Name: 2014/159/EU: Commission Implementing Decision of 20Ã March 2014 amending Decision 2006/593/EC as regards additional allocations from the European Social Fund to certain Member States in the framework of the Regional competitiveness and employment objective (notified under document C(2014) 1708)
 Type: Decision_IMPL
 Subject Matter: EU finance;  regions of EU Member States;  economic policy;  business organisation;  budget
 Date Published: 2014-03-22

 22.3.2014 EN Official Journal of the European Union L 87/101 COMMISSION IMPLEMENTING DECISION of 20 March 2014 amending Decision 2006/593/EC as regards additional allocations from the European Social Fund to certain Member States in the framework of the Regional competitiveness and employment objective (notified under document C(2014) 1708) (2014/159/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1083/2006 of 11 July 2006 laying down general provisions for the European Regional Development Fund, the European Social Fund and the Cohesion Fund and repealing Regulation (EC) No 1260/1999 (1), and in particular Article 18(2) thereof, Whereas: (1) Commission Decision 2006/593/EC (2), as amended by Commission Decision 2010/476/EU (3), fixed an indicative allocation by Member State of the commitment appropriations for the Regional competitiveness and employment objective for the period 2007 to 2013. (2) Regulation (EC) No 1083/2006 was amended by Regulation (EU) No 1298/2013 of the European Parliament and of the Council (4) with a view to address the specific problems of unemployment, in particular youth unemployment, and poverty and social exclusion in those countries by adding a total envelope of EUR 125 513 290, in 2004 prices, under the European Social Fund. (3) Article 20 of Regulation (EU) No 1083/2006 as amended modifies the resources available for the Regional competitiveness and employment objective in order to increase the European Social Fund allocations of France, Italy and Spain by EUR 111 553 522 in 2013. (4) The indicative amounts of the commitment appropriations for the regions eligible to benefit from Structural Funds under the Regional competitiveness and employment objective should be revised for those Member States. (5) Decision 2006/593/EC should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2006/593/EC is replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 March 2014. For the Commission Johannes HAHN Member of the Commission (1) OJ L 210, 31.7.2006, p. 25. (2) Commission Decision 2006/593/EC of 4 August 2006 fixing an indicative allocation by Member State of the commitment appropriations for the Regional competitiveness and employment objective for the period 2007-2013 (OJ L 243, 6.9.2006, p. 32). (3) Commission Decision 2010/476/EU of 30 August 2010 amending Decision 2006/593/EC fixing an indicative allocation by Member State of the commitment appropriations for the Regional competitiveness and employment objective for the period 2007-2013 as regards the Czech Republic and Slovakia (OJ L 232, 2.9.2010, p. 11). (4) Regulation (EU) No 1298/2013 of the European Parliament and of the Council of 11 December 2013 amending Council Regulation (EC) No 1083/2006 as regards the financial allocation for certain Member States from the European Social Fund (OJ L 347, 20.12.2013, p. 256). ANNEX ANNEX I Indicative allocation by Member State of the commitment appropriations for the regions eligible for funding from the Structural funds under the Regional Competitiveness and Employment Objective for the period from 1 January 2007 to 31 December 2013 EUR Member State Table 1  Amount of appropriations (2004 prices) Regions eligible under the Regional competitiveness and employment objective Additional funding referred to in Annex II to Regulation (EC) No 1083/2006 under point: 10 16 20 23 25 26 28 29 32 BelgiÃ «/Belgique 1 264 522 294 Ã eskÃ ¡ republika 172 351 284 4 633 651 199 500 000 Danmark 452 135 320 Deutschland 8 273 934 718 74 812 500 Ã ire/Ireland 260 155 399 EspaÃ ±a 2 925 887 307 199 500 000 16 735 105 France 9 000 763 163 99 750 000 69 715 759 Italia 4 539 667 937 209 475 000 25 102 658 Luxembourg 44 796 164 Nederland 1 472 879 499 Ã sterreich 761 883 269 149 625 000 Portugal 435 196 895 Slovensko 398 057 758 7 006 030 Suomi/Finland 778 631 938 153 552 511 Sverige 1 077 567 589 215 598 656 149 624 993 United Kingdom 5 335 717 800 Total 37 194 148 334 11 639 681 199 500 000 369 151 167 149 624 993 224 437 500 199 500 000 209 475 000 99 750 000 111 553 522 EUR Member States Table 2  Yearly breakdown of appropriations (2004 prices) 2007 2008 2009 2010 2011 2012 2013 BelgiÃ «/Belgique 180 646 042 180 646 042 180 646 042 180 646 042 180 646 042 180 646 042 180 646 042 Ã eskÃ ¡ republika 53 121 612 53 121 612 53 121 612 53 121 612 54 696 847 54 665 961 54 635 679 Danmark 64 590 760 64 590 760 64 590 760 64 590 760 64 590 760 64 590 760 64 590 760 Deutschland 1 192 678 174 1 192 678 174 1 192 678 174 1 192 678 174 1 192 678 174 1 192 678 174 1 192 678 174 Ã ire/Ireland 37 165 057 37 165 057 37 165 057 37 165 057 37 165 057 37 165 057 37 165 057 EspaÃ ±a 446 483 901 446 483 901 446 483 901 446 483 901 446 483 901 446 483 901 463 219 006 France 1 300 073 309 1 300 073 309 1 300 073 309 1 300 073 309 1 300 073 309 1 300 073 309 1 369 789 068 Italia 678 448 991 678 448 991 678 448 991 678 448 991 678 448 991 678 448 991 703 551 649 Luxembourg 6 399 452 6 399 452 6 399 452 6 399 452 6 399 452 6 399 452 6 399 452 Nederland 210 411 357 210 411 357 210 411 357 210 411 357 210 411 357 210 411 357 210 411 357 Ã sterreich 130 215 467 130 215 467 130 215 467 130 215 467 130 215 467 130 215 467 130 215 467 Portugal 62 170 985 62 170 985 62 170 985 62 170 985 62 170 985 62 170 985 62 170 985 Slovensko 59 287 258 57 274 995 54 915 823 51 153 834 55 518 251 58 543 272 68 370 355 Suomi/Finland 133 169 207 133 169 207 133 169 207 133 169 207 133 169 207 133 169 207 133 169 207 Sverige 206 113 034 206 113 034 206 113 034 206 113 034 206 113 034 206 113 034 206 113 034 United Kingdom 762 245 400 762 245 400 762 245 400 762 245 400 762 245 400 762 245 400 762 245 400 Total 5 523 220 006 5 521 207 743 5 518 848 571 5 515 086 582 5 521 026 234 5 524 020 369 5 645 370 692